Dewey, J.
The question raised in the present case, of the right of the plaintiff to maintain an action as indorsee of the promissory note sued upon, war fully considered by us and settled in the recent case of Tuttle v. Bartholomew, 12 Met. 452. Upon a review of the question, and comparison of the conflicting decisions and grounds upon which they were *483placed, the court were of opinion that where the name of the payee of the note was indorsed on the back of the note in no other form than as a signature to a guaranty fully written out and expressed, leaving nothing for implication, this was not such an indorsement as authorized a subsequent holder of the note to sue upon it as indorsee. It is true there was the further objection in that case, that the guaranty was signed not only by the payee of the note, but also by another person, and in the form of a joint guaranty. But irrespective of that, the court were of opinion that the plaintiff could not enforce the payment of the note by a suit in his own name, as indorsee.
New trial ordered.